Emerson, J.,
delivered the Opinion of the Court.
The Respondent was tried and convicted in a Justices’ Court for the violation of an Ordinance of the City of Salt Lake in relation to Crimes and Punishments; and fined twenty-five dollars. He then sought to appeal the case to the District Court by filing a notice of appeal and a deposit of money with the Justice. A motion was made in the District Court to dismiss the appeal on the ground that it was not taken in the manner provided by law. This motion was denied — a trial was had and the Defendant acquitted. The city prosecutes this appeal and assigns as error the refusal of the District Court to dismiss the appeal from the Justice.
The City Ordinance authorized the magistrate upon a conviction for its violation, to impose a fine not exceeding a certain amount, or to imprison the offender not beyond a certain term, or to both fine and imprisonment.
This was not a civil action to recover a penalty or forfeiture. The proceeding was by complaint and warrant of arrest, and was in its character so far criminal *184as to require that they should be governed by the law regulating the practice in criminal cases.
The appeal was taken by simply giving notice of appeal and a deposit of money in accordance with the provisions of the Practice Act regulating appeals from Justice’s Courts in civil cases. The affidavit required in appeals from Justice’s Courts in criminal cases was not filed. It was necessary that this should be done to give the Appellate Court jurisdiction.
The Act of Congress known as the Poland Bill does not change the mode and manner of taking appeals, either in civil or criminal cases. It simply changes the form to which the appeal must be taken.
The judgment of the Court below is returned, with instructions to dismiss the appeal.
McKean, C. J., and Boreman, J., concurred.